The first case is an appeal from the laying out of a highway by the mayor and aldermen of Keene upon the plaintiffs' school-house lot. The second is a bill in equity praying that the mayor and aldermen be enjoined from taking down or removing the school house. A temporary injunction was granted by a justice in vacation.
It appearing that the plaintiffs have no title to or interest in the school-house lot, except a right to the use of the same until the first day of July next, — IT WAS ORDERED, that the appeal be dismissed, that the injunction be continued until the first day of July, and that it be then dissolved and the bill dismissed.